Citation Nr: 1243498	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the lumbar spine (pseudarthrosis at L4/L5) caused by VA surgery in July 1978. 



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from April 1968 to April 1972.  

The issue first came to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the RO.  

In November 2006 and March 2010, the Veteran presented testimony at Board videoconference hearings before two of the undersigned Veterans Law Judges.  The transcripts of both hearings are associated with the claims folder.  

In an August 2011 letter, the Veteran's attorney informed VA that the Veteran did not wish to have another hearing before a third Veterans Law Judge.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012) (stating that if two different Veterans Law Judges hold hearings, at a minimum, a panel of three Veterans Law Judges will sign the future Board decision).  Thus, no further hearing will be held. 

In an earlier August 2007 decision, the Board denied the current claim for compensation under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  

In a December 2008 Order and Joint Motion for Remand, the Court vacated the Board's decision as to the section 1151 issue and remanded the appeal for further development consistent with the parties' instructions, as discussed hereinbelow. 


In light of the Court's instructions, in October 2009 and October 2011, the Board remanded the case to the RO for additional development.  After attempting to complete requested development, the RO returned the case to the Board for the purpose of appellate disposition.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is being remanded to the RO in Togus, Maine.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he sustained an additional low back disability (pseudarthrosis at L4/L5 and disc herniation above the level of fusion) as the result of VA lumbar spine fusion surgery in July 1978.  The July 1978 VA surgery report shows that he underwent bilateral lateral L4 to S1 back fusion for a congenital defect at L5.  A bone graft was placed within the facet joint of L4-L5.  

The Veteran asserts that the spinal fusion surgery in July 1978 was not successful, such that 10 days after the surgery, he experienced additional low back pain and radiculopathy.  

In essence, he believes his low back condition worsened after the surgery.  He also maintains the VA surgeon proposed one surgical procedure with him but decided to perform a different procedure once the Veteran was anesthetized.  He relates that he was supposed to be placed in a body cast subsequent to the surgery, but during the surgery, the VA physician changed his mind about the procedure.  

The Veteran argues that he did not consent to the type of surgery performed.  In addition, he repeatedly asserts that he was not advised about the risk of pseudarthrosis as a possible complication from the 1978 spinal fusion surgery.  

The Veteran emphasizes that he would not have underwent the surgery if he had knowledge of the complications that might arise from it.  He admits that, prior to the surgery he was informed about the purpose of the surgery, but not the risks.  Overall, he thinks the VA physicians were negligent in how they handled the surgery.  See October 2008 Attorney Brief at pages 8-10; the November 2006 video hearing testimony at page 8; the March 2010 videoconference hearing at pages 3-6; August 1980 and July 2004 Veteran's statements.  

In the December 2008 Order and Joint Motion, the Court instructed the Board to adequately consider and address whether the Veteran provided informed consent for his July 1978 VA surgery under the regulatory provisions of 38 C.F.R. § 3.361(d) and 38 C.F.R. § 17.32.  

In the present case, the Board concedes that the first and second requirements of a 38 U.S.C.A. § 1151 claim - an additional disability and causation, are established based on the current evidence of record.  See 38 C.F.R. § 3.361(b), (c).  

Specifically, post-surgery, in an August 1980 VA treatment record, the Veteran was diagnosed as having back pain probably secondary to muscle spasms and apparent non-union of L4-S1 back fusion.  The area of pseudarthrosis was noted to be on the left side.  Over the years, the Veteran continued to be treated for the symptomatic pseudarthrosis.  

As to additional disability and causation, the Veteran underwent a VA examination by an orthopedic specialist in July 2003, who indicated that pseudarthrosis of the fusion mass might have existed and would have meant that the VA surgery might have made matters worse.  

The VA examiner re-evaluated the Veteran in September 2003, and provided a diagnosis of congenital unstable lumbosacral spine (probably spondylolysis or spondylolisthesis) status post spinal fusion L4 to sacrum in 1978 with left posterior iliac crest donor site with break (pseudarthrosis) of the upper part of fusion mass between L4 and L5.  

The VA examiner stated that the break of fusion mass at L4-L5 had not compromised the area of the original congenital defect at L5/S1, but did create a "false joint" at L4/L5 which was likely to be arthritic in nature due to irregular bone contact in that area.  

The VA examiner opined that the Veteran would have less low grade pain without surgery, but that surgery significantly improved the instability at the L5 level, which was completely abolished and the Veteran's pre-operative pain was reduced.

As to additional disability and causation, in an addendum dated January 2004, the VA examiner stated that a break in the fusion mass represented a complication of the surgical procedure or inadequate technique by the surgeon and that it detracted from the ultimate outcome, although the stability was adjusted.

As to additional disability and causation, in a private opinion dated in May 2010, Dr. F.G., MD., stated that the Veteran's disc herniation above the levels of fusion and pseudarthrosis within the fusion were both residual to and causally related to the surgery of 1978.  

As to additional disability and causation, in June 2012, a VA physician assistant assessed that poor bone healing following the Veteran's 1978 L4-L5-S1 Fusion led to a pseudarthrosis (failed fusion).  By 1998, there appeared to be full fusion, but early indications of disc herniation at L5-S1 also were shown.  The question of whether the Veteran's 1978 surgery contributed to or caused disc herniation above the fusion and pseudoarthrosis of the fusion must be answered in the affirmative, according to the VA physician assistant.  The decreased motion of a fusion site transfers the motion and stress to the levels above and below fusion.  The pseudarthrosis or false joint (failed fusion) would not have happened if not but for the fusion surgery, per the VA physician assistant.  

As to the third requirement, "proximate causation" is satisfied if: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); OR (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; OR (iii) the proximate cause of the additional low back disability was an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

As to negligence, the evidence currently of record does not establish that VA in July 1978 failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence).  38 C.F.R. § 3.361(d)(1).  Specifically, a July 2005 VA examiner noted that pseudarthrosis after spinal fusion was not a rare
complication and did not imply negligence, carelessness, lack of proper
skill, or fault.  

In June 2012, a VA physician opined that there was no documented evidence that the Veteran's surgery residuals were due to negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.   The physician stated that there was no evidence the 1978 VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Moreover, the actual July 1978 and August 1978 VA surgical summaries did not provide any evidence in support of the Veteran's contention that the 1978 VA surgeon proposed one surgical procedure with the Veteran, but decided to perform a different procedure once the Veteran was anesthetized.  

As to reasonable foreseeability, the current evidence of record indicates that the Veteran's complications from his surgery were reasonably foreseeable based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  

Specifically, the July 2005 VA examiner noted that pseudarthrosis after spinal fusion was not a "rare complication."  He noted there was a "foreseeable rate of pseudarthrosis was calculated on the basis of the number of intervertebral spaces fused."  Medical treatise evidence was cited as indicating that the rate might be as high as 16% to 17%. 

As to reasonable foreseeability, in May 2010, Dr. F.G. further stated that disc herniation above the levels of fusion and pseudarthrosis within the fusion were reasonably foreseeable, representing complications commonly known to occur after spinal fusion, and a discussion of risks and complications of spinal surgery would reasonably include both topics.  

As to reasonable foreseeability, in June 2012, a VA physician assistant and a VA physician offered separate opinions assessing that that failed fusion, chronic pain and disc disease above and below fusion sites are well recognized risks of spinal fusion procedures.  The VA physician assistant added this is a well accepted risk of spinal fusion procedures that are as a practice, weighed against the benefits of the procedure.  

The VA physician added that these complications were common after low back fusion surgery because lumbar spine stress was redistributed to the discs and vertebrae above the fusion.  

As to informed consent, the outcome of the present case centers on this issue.  In light of recent caselaw on informed consent, in order to properly effectuate the Joint Motion, a remand is required for the RO to obtain a VA addendum opinion from the June 2012 VA physician.  

In the June 2012 statement, the VA physician opined that VA physicians exercised the degree of care that would be expected of a reasonable health care provider during the July 1978 surgery.  See 38 C.F.R. § 3.361(d)(1)(i).  However, further commentary is required to determine whether VA furnished the July 1978 surgical treatment with the Veteran's informed consent.  See 38 C.F.R. §§ 3.361(d)(1)(ii), 17.32.  

In this regard, as indicated in the Joint Motion, failure to secure informed consent can also be deemed negligence.  See 38 C.F.R. § 3.361(d)(1)(ii) (stating that one way to establish negligence on the part of VA in furnishing care is to show that the medical care caused the Veteran's disability and "VA furnished the hospital care ... without the Veteran's informed consent.").

As to informed consent, the record includes a July 1978 generic signed consent form from the Veteran in which he stated he understood the nature and purpose of the procedure, the risks involved, the possible alternative methods of treatment, expected results, and the possibility of complications which were "fully explained." 

However, the consent form does not specifically list disc herniation above the fusion or pseudarthrosis of the fusion as possible risks of the surgery.  

On this issue, the Veteran has consistently asserted that he was not specifically informed of the possible consequences of disc herniation above the fusion and pseudoarthrosis of the fusion prior to his 1978 surgery.  

The Veteran emphasizes that he would not have underwent the surgery if he had knowledge of the complications that might arise from it.  He admits that he was informed about the purpose of the surgery, but not the risks.  See October 2008 Attorney Brief at pages 8-10; November 2006 video hearing testimony at page 8; March 2010 videoconference hearing at pages 3-6; August 1980 and July 2004 Veteran's statements.  

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2012).  

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; or (v) Require injections of any substance into a joint space or body cavity.  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d) (2012).

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  

The Court has previously held that it cannot be presumed that a complication was not discussed simply because it was not recorded in a generic consent form.  Halcomb v. Shinseki, 23 Vet. App. 234 (2009).  

However, the Court recently clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 104-05 (2011).  

In other words, the presumption of regularity does not apply to generic informed consent forms, such as the one the Veteran signed prior to his July 1978 VA surgery, where there is a dispute concerning what information a doctor provided to his patient.  Id. 

The Court in McNair found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  

The Board must weigh the Veteran's lay contentions, signed consent form, and all relevant evidence in the record in the first instance.  McNair, 25 Vet. App. at 104-05.  See also Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact.)  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  Id. 

For purposes of this remand only, the Board will assume for the sake of argument that the Veteran was not specifically informed of the possible surgical risks of disc herniation above the fusion and pseudarthrosis of the fusion, prior to his 1978 VA back surgery.  

Regardless, in McNair the Court further explained the failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment.  McNair, 25 Vet. App. at 105-7.  

If a reasonable person faced with similar circumstances would have proceeded with the treatment, then this is a minor, immaterial deviation from the informed consent requirements. Id. at 107; see also 38 C.F.R. § 17.32.  VA regulations state that a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32 will not defeat a finding of informed consent. See 38 C.F.R. § 3.361(d)(1)(ii).  

The Court found that this reasonableness test is a factual finding that the Board must make in the first instance; however, the Court provided factors for the Board to consider.  McNair, 25 Vet. App. at 107-8; see also Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010).  

The Court indicated that the adjudicator must "not only must look to the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the treatment."  McNair, 25 Vet. App. at 107-8; see also Smith v. Cotter, 107 Nev. 267, 810 P.2d 1204, 1209 (1991) (determining that the plaintiff's thyroid problem was a minor irritant when compared to the risk of permanent vocal cord paralysis).  

The Court also stated that the Board should consider the "consequences of proceeding with surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  McNair, 25 Vet. App. at 107-8.    

Therefore, with regard to the issue of informed consent, in the present case, the claims folder will be returned to the physician who provided one of the June 2012 VA opinions, to obtain an addendum to his medical opinion.  If this physician is no longer available, another qualified VA physician will provide the addendum opinion.  Another VA examination is not actually necessary.  

After reviewing the claims folder, the VA physician should opine whether a reasonable person in the Veteran's situation would have proceeded with the July 1978 lumbar spine surgery even if advised of the risk that he could suffer from disc herniation above the fusion and pseudarthrosis of the fusion as a result of that surgery.  

In making this determination, the VA physician should discuss the medical consequences of proceeding with the surgery in 1978 versus the Veteran foregoing the surgery in 1978, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  

Since these considerations are medical in nature, the Board may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must secure a VA addendum opinion as to the issue of informed consent from the VA physician who provided the June 2012 VA opinion.  If that physician is no longer available, another qualified VA physician may provide the addendum opinion.  (Another VA examination is not necessary, as the record itself is adequate).  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review for the examination and the addendum report must state whether such review was accomplished.   

In providing the opinion, the reviewing VA physician should address the following:

(i)  Is it at least as likely as not (i.e., 50 percent or more probable) that a reasonable person in the Veteran's situation would have proceeded with the July 1978 lumbar spine surgery, even if advised of the risk that he could suffer from disc herniation above the fusion and pseudarthrosis of the fusion as a result of that surgery?

(ii)  In making the above determination, the examiner must clearly explain the rationale for his opinion.  The examiner must discuss the medical consequences of proceeding with the lumbar spine surgery in 1978 versus the Veteran foregoing the surgery in 1978, which are primary factors to evaluate whether a reasonable person would have proceeded with the surgery.  The examiner must discuss the likelihood of an undisclosed risk materializing, but also recognize that some foreseeable risks may be minor when compared to the foreseeable consequences of continuing without undergoing the surgery.  

(iii)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the lumbar spine, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his attorney and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



			
              JOHN Z. JONES	MICHAEL MARTIN
            Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals


__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



